Title: From John Adams to John Jay, 13 May 1821
From: Adams, John
To: Jay, John



My dear Friend
Montezillo May the 13 1821

I received, last night your kind favour of the 7th. Your design of writing to Mr Duane for Copies of our “very Short journals” as he calls them, is judicious, and all that is necessary.
I am under no concern about Mr Duane’s Extracts or Copies, because Congress has ordered our Journals to be printed and they are in a course of publication. Although I am ashamed of mine, yet I know that Shame cannot be increased by its fresh publication
My health strength and Spirits, tho’ attended with many infirmities have not been very common in Persons of my Age. I am thankfull, for them. They have Supported me Under the Vicissitudes disappointments Calamities and Afflictions of Life. But all would have been insufficient, without your ultimate resource, a determined Patience and Resignation.
I Sincerely Sympathise with you in your Solicitude for our Country our Children and our Species. There is an Effervescence among Mankind at present, which is portentous of Changes in Religion and Government, I hope for the better in both. In the latter, they can Scarcely be for the Worse. But the prosess will be long and bloody. Selflove prompts men to believe themselves wiser and better than they are. We are not Sufficiently Sensible of the Weakness of our nature, which cannot bear Prosperity and Power, any more than the body can bear an excess of ardent Spirits without Intoxication
Very confused Notions of Representative Goverment are prevalent all over Europe. Neither the Constitution of Spain Portugal or Naples can reconcile Peace Order and Liberty; three Blessings so essentially connected together that neither can exist without the other two
I hope you will be a member of the Convention in New York. It will want Some Such heart of Oak Pillar to support the Temple; Massachusetts has Supported and confirmed the Essence of her Fabrick with amazing Unanimity.
Wishing you better health and a much longer Life for the benefit of others / I remain your Friend / and humble Servant
John Adams